DETAILED ACTION
Claim Rejections – 35 USC 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lau (US 2019/0,392,297).
	Referring to claims 1, 15 and 19-20, Lau discloses a method of flattening channel data (para.0243, image pixels and RGB color channels) of an input feature map (fig. 21, input feature map 2110) in an inference system (para.0046, inference operation), the method comprising:
	retrieving pixel values of a channel (fig. 11, pixel values X/Y/Z in input matrix 1105) of a plurality of channels (para.0243, RGB channels; fig. 17, matrix operation 1701/1702) of the input feature map from a memory (fig. 16A, host memory 1670) and storing the pixel values in a buffer (fig. 16C, memory resource 1638),
	extracting first values (fig. 11, input matrix X11…X44 values) of a first region (fig. 11, input matrix X 1105) having a first size (fig. 11, 4x4) from among the pixel values stored in the buffer, the first region corresponding to an overlap region (para.0068, overlapping two-dimensional block) of a kernel (para.0242, kernel; fig. 30, filter 3004; fig. 11, input matrices X/Y/Z) of the inference system with channel data of the input feature map;
	rearranging second values (fig. 11, flatten input matrix X to columns 1110; para.0068) corresponding to the overlap region of the kernel from among the first values in the first region; and
	identifying/loading a first group of consecutive values (fig. 11, flatten matrix values; fig. 25, activation matrix A) from among the rearranged second values for supplying to a first dot-product/inner product circuit (fig. 14, matrix multiplication; para.0243, dot-product between kernel and image portion 3002; para.0075, inner product) of the inference system.

	As to claim 2, Lau discloses the method of claim 1, wherein a size of the buffer (fig. 16C, memory resource size) exceeds a maximum supported kernel size (fig. 11, input matrices X/Y/Z size) of a first layer of the inference system (para.0045, neural network model layer).

	As to claim 3, Lau discloses the method of claim 1, wherein the first size is equal to a maximum supported kernel size (fig. 11, 4x4 matrix) of a first layer of the inference system (para.0045, neural network model layer).
	As to claim 4, Lau discloses the method of claim 1, wherein the buffer is 2-dimensional first-in-first-out storage (fig. 21D, FIFO 2130) to store data in a circular manner (para.0166-0171, FIFO operations).

	As to claim 5, Lau discloses the method of claim 1, comprises: retrieving a group of values from the memory in a column-major order (fig. 14, A(I,k) matrix); identifying a subset of values among the retrieved group of values corresponding to a column of the buffer (fig. 16A, host memory 1670); and storing the subset of values in the column of the buffer (fig. 16A, matrix processing 1610 to host memory 1670).

	As to claim 7, Lau discloses the method of claim 1, comprises: storing a row of values (fig. 14, B(k,J) matrix) from the buffer in a row buffer (fig. 16A, host memory 1670); and extracting a plurality of consecutive elements (fig. 14, first row) from the stored row of values beginning from a starting location along the row of values, wherein the first values comprise the plurality of consecutive elements (fig. 14, J rows matrix).

	As to claims 8 and 16, Lau discloses the method of claim 1, wherein the rearranging the second values comprises: identifying a second region (fig. 11, input matrix Y) comprising a number of columns (fig. 11, matrix Y overlapped matrix X with 4 columns) of the first region that correspond to the overlap region; and rearranging values of the second region into a first one-dimensional vector (fig. 11, flatten Y into columns 1110), wherein the values of the second region from a first set of elements along the first one-dimensional vector (fig. 11, flattened column with Xs and Ys).

	As to claim 9, Lau discloses the method of claim 8, wherein the rearranging the values of the second region is performed in a row-major order (fig. 11, X11/12/13/14 across columns 1110).

	As to claims 10 and 12, Lau discloses the method of claim 8, comprises: identifying the second values from among values of the first one-dimensional vector that correspond to the overlap region (fig. 11, input matrix Y); and rearranging the second values into a second one-dimensional vector (fig. 11, input matrix Y into flatten column 1110), wherein the second values from a first set of elements along the second one-dimensional vector (fig. 1, columns 1110).
	
	As to claims 11 and 18, Lau discloses the method of claim 1, comprising: loading the first group of consecutive values into an activation vector (fig. 25, activation matrix A) of the first dot-product circuit, wherein the first dot-product circuit is to calculate an inner product (para.0075, inner product) of the activation vector and a preloaded kernel weight vector (fig. 25, weight matrix W).

	As to claims 13 and 17, Lau discloses the method of claim 12, wherein the first and second group of consecutive values together comprises flattened pixel values (fig. 11, flatten columns 1110) of a channel (fig. 11, input matrices X or Y or Z) of the input feature map that overlap with the kernel (fig. 11, input matrices X and Y and Z).

	As to claim 14, Lau discloses the method of claim 1, wherein the first size is 7x7 elements, and a size of the buffer is 7xN elements, where N is an integer greater than or equal to 7 (para.0126, such as MxN size).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
US 11,144,814 discloses machine learning algorithm for pixels.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182